OPINION
By THE COURT:
The motion for modification of the decree as to the custody of the children recites as grounds therefor several substantial respects in which the position of the parties has changed since the decree was entered.
The evidence in the record supports the averments of the motion in several respects — in some respects without dispute.
The court makes no specific finding as to changed conditions, but does find generally that the custody should be changed.
On this record, we must presume on this appeal that the court proceeded upon the grounds justified by the evidence in the record.
The judgment is affirmed.
HILDEBRANT, P. J., MATTHEWS & ROSS, J. J., concur.